        Case 2:19-cv-00514-JDW Document 203 Filed 03/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MIDWEST ATHLETICS AND SPORTS
 ALLIANCE LLC,                                Case No. 2:19-cv-00514-JDW

               Plaintiff,

       v.

 RICOH USA, INC.,

               Defendant.

                                         ORDER

      AND NOW, this 10th day of March, 2021, upon consideration of Defendant Ricoh

USA, Inc.’s Motion for Leave to File Documents Under Seal (ECF No. 190), Supplemental

Motion for Leave to file Document Under Seal (ECF No. 191), Second Supplemental

Motion for Leave to File Document Under Seal (ECF No. 197), and Plaintiff Midwest

Athletics and Sports Alliance LLC’s Motion for Leave to File Documents Under Seal (ECF

No. 192), and for the reasons set forth in the accompanying Memorandum, it is ORDERED

that the Motions (ECF Nos. 190-192 & 197) are DENIED.

      It is FURTHER ORDERED that on or before March 12, 2021, the Parties shall

substitute each of the placeholders on the docket with public versions of the documents

that were the subject of their respective Motions to Seal.

                                                 BY THE COURT:

                                                 /s/ Joshua D. Wolson
                                                 JOSHUA D. WOLSON, J.
